DETAILED ACTION 
      Response to Amendment
1.	This office action is in response to applicant’s communication filed on 02/25/2022 in response to PTO Office Action mailed on 01/10/2022.  The Applicant’s remarks and amendments to the claims and/or the specification were considered with the results as follows.  
2.	In response to the last Office Action, claims 1, 8 and 15 have been amended. As a result, claims 1-21 are pending in this office action.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:  
3.	The closest Prior art do not fully teach, suggest or disclose the combination of amended features recited in the independent claims 1, 8 and 15. The recited features in independent claims 1, 8 and 15 are novel and non-obvious over closest prior art. The dependent claims 2-7, 9-14 and 16-21 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUK TING CHOI whose telephone number is (571)270-1637.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford W Kindred can be reached on 5712724037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YUK TING CHOI/Primary Examiner, Art Unit 2153